Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election of claims 76 and 84-93 in the reply filed on 3/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Therefore, claims 1, 14, 15, 21, 23, 41, 64, 70, 80 are withdrawn from further consideration as being drawn to non-elected subject matter.

Therefore, the restriction is hereby made FINAL.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76, 84-92, 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


On at least page 15 of the instant specification, “an isolated compound” is clearly disclosed. Claim 76 is confusing since how does one purify an extract ? For example, see page 1700, left column where the isolated compounds are listed. An extract can have many different compounds in it whereas a purified extract really makes no sense since once its purified then specific compounds will also be isolated and it is no longer an “extract” but a specific compound such as Cymopol, 1.  

Applicant may not want to claim “isolated compound” but clearly applicant’s themselves in their own specification and title are disclosing the isolation of compounds, not extracts. Thus, applicant should claim that the isolated comounds such as cymopol, 1 are isolated by the combined method applicant has now claimed instead of pretending that an extract has been isolated, purified and extracted all at the same time which of course is physically impossible. 

It is also noted that claim 94 which refers to a “mobile phase” in claim 86 which is dependent on claim 76 which does NOT recite a “mobile phase”.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 76, 84-92, 94 are rejected under 35 U.S.C. 103 as being unpatentable over Hogberg et al. (of record) in view of Luesch et al. (US 2015/0290264-of record) and Hong et al. (herein enclosed). 


Hogberg teaches an extract from the algae, Cymopolia sp. (an algae extract from Cymopolia barbata; page 1699, first column, second paragraph), isolated by: a) exposing said algae to a solvent or solvent combination (the algae is extracted with a toluene-ethyl acetate solvent; page 1699, first column, second and third paragraphs); b) filtering the material/mixture from step a) (filtration of the algae toluene-ethyl acetate extract; page 1976, first column, second paragraph); and c) removing the solvent or solvent combination from step b) (filtration is followed by evaporation to provide a dark green oil; page 1699, first column, second paragraph); wherein the extract comprises one or more compounds (extraction of cymopolia barbata algae with a chloroform-methanol-water mixture yields cymopol 1; abstract; page 1697, first column, first compound; page 1699, second column, fourth paragraph; page 1700, first column, second paragraph); a composition comprising the extract and a pharmaceutically acceptable carrier (an extract of Cympolia barbata has a compound with antibiotic and antifungal properties, a composition for treatment of a condition is typically formulated in a pharmaceutically acceptable carrier; page 1696, first column, first paragraph); a method comprising administering to a subject an effective amount of the composition (an extract of Cympolia barbata has a compound with antibiotic and antifungal properties, a composition for treatment of a condition is typically in an effective amount to treat the condition; page 1696, first column, first paragraph); and a method of activating the Nrf2-ARE pathway in a subject, wherein the method comprises administering to the subject an effective amount of the composition (an extract of Cympolia barbata has compounds such as cymopol 1 for treatment of conditions, cymopol 1 activates the Nrf2-ARE pathway as per instant application page 41, lines 4-19; page 1696, first column, first and second paragraphs; page 1697, first column, first compound). Hogberg also discloses a) purifying the material/mixture from step c) within claim 1 (the dark green oil was chromatographed (purifying) on a silica column in toluene that yielded a greenish-brown oil which was re-chromatographed on a silica column in toluene to yield a second fraction ii; page 1699, first column, second and third paragraphs); and b) removing a chromatography mobile phase to provide enriched fractions (the second fraction ii was re-chromatographed four times with dichloromethane and toluene-ethyl acetate in alteration as eluants and a pure product (removing a chromatography mobile phase to provide enriched fractions) of cyclocymopol was obtained; page 1699, first column, second and third
paragraphs). Hogberg also discloses that the extract comprises a)
E-2-bromo-5- 3,7-dimethylocta-2,6-dien-1-yl benzene-1,4-diol Cymopol, 1 (extracts of Cymopolia barbata comprise cymopol 1; page 1696, first column, first and second paragraphs). Claim 76 states that the composition is suitable for oral administration. Indeed Hogberg teaches that extracts of this algae have been shown to possess antibiotic and antifungal properties which is clearly suitable for oral administration since Hogberg never says the composition is toxic to humans. Note also that Hogberg discloses that the extract is enriched in E-2-bromo-5-3,7-dimethylocta-2,6-dien-1-yl benzene-1,4-diol Cymopol, 1 (extracts of Cymopolia barbata comprise cymopol 1; page
1696, first column, first and second paragraphs).

In the event it is seen that the extract is not extracted with ethyl acetate (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to modify the extract, as previously disclosed by Hogberg, in order to have provided that the solvent or the solvent combination includes ethyl acetate, as previously disclosed by Luesch, for the benefit of providing a seaweed extraction comprising alternate solvents including ethyl acetate (Luesch; paragraphs [0013], (0022)).

In the event it is seen that the composition is not suitable for oral administration (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to use the composition in a form suitable for oral administration since clearly Luesch teaches alternative well known forms of administration which include oral, see paragraph 105 of Luesch.

Applicant argues that allegedly Hogberg only teaches ether extracts from alga (cymopolia barbata) which have antibiotic and antifungal activity. But, as clearly shown on page 1976, left column that ethyl acetate was indeed used to “extract” the algae. 

Applicant next argues that Luesch allegedly only discloses Ulva lactuca and that one of ordinary skill in the art allegedly would not have been motivated to use one seaweed (Ulva lactuca) in a common form such as oral for another type of seaweed (Cymoploia sp.) also to be used in such a form as common as oral. This is simply not agreed with. With the well known pharmaceutical properties of the extract, (antibiotic and antifungal properties) clearly one of ordinary skill in the art would have been motivated to use such a common form as oral to deliver such properties. 

MPEP 2144.04 (IV) C is clear that steps done in a different order are obvious to one of ordinary skill in the art.

C. Changes in Sequence of Adding Ingredients

Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a
process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).


Thus, all of the steps were known at the time the invention was made to be used to purify and isolate compounds from cymopolia sp. and if they were used in a different order than that claimed, that is not a reason for patentability at all. 

Thus, to use a technique such as size exclusion chromatography, would have been obvious to one having ordinary skill in the art at the time the invention was made since clearly as taught by Hong et al. (cited herein), size exclusion chromatography also commonly known as gel filtration chromatography (see page 2 of Hong), is well known to be used for liquid chromatogrpahy (also claimed herein) wherein Hong noted that various nonionic species could be separated on ion exchangers by a size based mechanism, see page 2 of Hong. Obviously, there is a need to classify things based on sizes in an effort to achieve order in the very least. 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655